Citation Nr: 0412773	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  97-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a visual disorder.

4.  Entitlement to service connection for carotid artery 
disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corp from July 1951 to July 1954.  He had subsequent service 
in the Delaware National Guard from December 1956 to January 
1992, which consisted of active duty from October 1961 to 
August 1962.  He was placed on the retired list in July 1994.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In April 1998, the veteran testified before a 
Decision Review Officer.  The transcript is of record.

In May 2003, the Board remanded the matter for further 
development including the names and addresses of all of the 
veteran's medical care providers, verification of the 
veteran's periods of service, and any National Guard service 
medical records.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's diabetes mellitus was not incurred in 
active service.  

3.  The veteran's hypertension was not incurred in active 
service.

4.  The veteran's visual disorder was not incurred in active 
service. 

5.  The veteran's carotid artery disease was not incurred in 
active service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated, and 
may not be presumed to have been incurred in or aggravated, 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1132, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated, and may 
not be presumed to have been incurred in or aggravated, by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309 (2003).

3.  A visual disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

4.  Carotid artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In September 2001 and June 2002, the veteran was notified of 
the implementation of the VCAA, information and evidence 
needed to substantiate his claims, and VA's duty to assist.  
Additionally, as previously noted, this matter was remanded 
in May 2003 for further development in compliance with the 
VCAA.  As a result, the evidence of record contains 
documentation from the Adjutant General of the Delaware Army 
National Guard regarding verification of the veteran's duty 
status.  The matter has been further developed as instructed 
by the Board, and VA satisfied its duties to the veteran in a 
third VCAA letter issued in July 2001.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in August 1996, service connection 
for the benefits sought was denied.  Only after that rating 
action was promulgated did the AOJ, in September 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 422.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in September 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and Supplemental Statements of the Case were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In this case, the veteran's service medical records are on 
file, as are private treatment records.  In the VCAA letter 
issued to the veteran in August 2003, the RO requested the 
names and addresses of all of the veteran's medical 
providers; however, the veteran did not respond.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims of service connection.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

The veteran was afforded VA medical examinations in May 1996.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
issues on appeal.  



I.  Factual Background

At a physical examination performed for induction purposes in 
July 1951, the only disorder noted was defective vision in 
the left eye correctible to 20/20.  The veteran's blood 
pressure reading was 134/74.  

Service medical records dated in January 1952 reflect 
treatment for first and second degree burns due to hot water 
spilled on the veteran's legs while cleaning decks.  

In July 1951, an infirmary report noted that a 
photoflourographic examination of the chest was performed.  
Findings were negative.

On examination performed for separation purposes in July 
1954, no disorders were noted.  The veteran's blood pressure 
reading in a sitting position was 102/60.

On physical examination in October 1957, the only disorder 
noted was a scar from an old healed abscess on the right 
shoulder posteriorly.  Blood pressure readings were 124/74 
sitting, 122/74 recumbent, and 124/72 standing.  

In January 1960, the veteran underwent a physical 
examination.  The examiner noted a scar on the bridge of the 
veteran's nose, and a scar on the right shoulder.  Blood 
pressure readings were 112/78 sitting, 110/72 recumbent, and 
114/78 standing.  It was noted that a urine analysis 
represented a false positive urine sugar and the veteran's 
blood sugar was normal.  No disorders were noted.

In March 1996, the veteran filed claims of service connection 
for, in pertinent part, high blood pressure beginning in 
1952, diabetes beginning in 1995, carotid artery disease in 
1991 and 1995, and a "sight problem" in the left eye 
beginning in 1951.

Private treatment records from a private physician, Dr. 
Sharbaugh, dated in January 1992 noted two episodes of loss 
of vision in the veteran's right eye that lasted two minutes 
each.  The physician opined that there was no reason to 
anticipate any recurrences.  It was also noted that the 
veteran had mild essential hypertension controlled with 
medication.

An undated statement was submitted by a private physician, 
Dr. Scott, indicating that in December 1991, the veteran 
complained of a superior field loss of vision in the right 
eye lasting two to three minutes.  He was referred to a 
family doctor for carotid artery work-ups and testing showed 
95 percent blockage.  Dr. Scott noted that the veteran was 
successfully operated on in January 1992.  He was last seen 
for a routine eye examination in December 1994.

A statement from Dr. Sharbaugh dated in April 1996 noted a 
diagnosis of diabetes mellitus in December 1994.  Dr. 
Sharbaugh also noted a diagnosis of controlled hypertension, 
and that his pre-treatment blood pressures in 1987 were 
190/110.  He was treated with Tenormin and his blood pressure 
was well controlled in the 124/80 range.  Dr. Sharbaugh also 
noted that the veteran had bilateral carotid artery stenosis 
and had undergone a right carotid endarterectomy in January 
1992 which was widely patent per a January 1996 ultrasound.  
In December 1995, the veteran underwent a left carotid 
endarterectomy, and it was also widely patent per a January 
1996 doppler ultrasound.

At a May 1996 VA examination, the veteran reported that he 
began smoking cigarettes in 1950 and smoked two packs of 
cigarettes per day until January 1992.  It was noted the 
veteran's report that he was diagnosed as having hypertension 
in approximately 1989 or 1990 during an annual physical.  He 
indicated that his blood pressure was controlled generally at 
home with medication and ranged from 120-130 systolic and 85-
90 diastolic.  He stated that his blood pressure increased 
with stressful situations.  The veteran's blood pressure 
reading was initially 190/90, and upon rest and discussion 
was reduced to 158/70.  The veteran reported a diagnosis of 
diabetes mellitus a year and a half prior.  

The veteran also underwent an eye examination.  The examiner 
diagnosed myopic and astigmatic refractive error which 
corrected his vision to about 20/20 in each eye, and early 
cataract changes in both eyes which was consistent with his 
mention of glare at night while driving and consistent with 
his 20/20 minus 1 acuity.  No evidence of any significant eye 
injury or trauma, and no residual of any eye trauma or injury 
were noted.

At a hearing in April 1998, the veteran testified that the 
effects of tobacco smoking contributed to his diabetes, 
hypertension, and carotid artery disorders.  He testified 
that he began smoking in service and eventually quit in 1991.  
The veteran also indicated that it may have been stress, more 
so than tobacco that caused the onset of his disorders.  The 
veteran testified and documentation has been submitted which 
indicate that in the late 1950s, an investigation ensued as 
to whether the veteran would be suitable for retention in the 
Armed Forces as an enlisted member in the Army reserves.  The 
investigation was due to a claim that the veteran had failed 
to disclose a prior conviction.  From the documentation 
submitted and the veteran's testimony, this issue was 
resolved in some form in the early 1960s.



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus or hypertension are manifested to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1133 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For claims filed prior to June 8, 1998, such as this one, VA 
General Counsel has held that direct service connection may 
be established for disability shown to result from tobacco 
use during active service.  VA O.G.C. Prec. Op. No. 2-93 
(Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To establish 
entitlement, the record must contain medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
Id.; see also Davis v. West, 13 Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).



III.  Analysis

Diabetes mellitus

Although post-service treatment records reflect a diagnosis 
of diabetes mellitus, rendered initially in December 1994, 
there is no evidence that the veteran's diabetes is due to 
his active service or any incident therein.  Service medical 
records do not reflect a diagnosis of diabetes mellitus.  

In addition, although diabetes mellitus is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's diabetes was manifested to 
a compensable degree within the one-year presumptive post-
service period.  In fact, as discussed, the post-service 
medical record is negative for notations of manifestations 
attributable to diabetes mellitus until December 1994.  The 
Board has considered that the veteran had service in the 
Delaware National Guard from December 1956 to January 1992, 
which consisted of active duty from October 1961 to August 
1962; however, subsequent to August 1962, the veteran did not 
have active service continuously for 90 days or more, 
therefore, the presumptive provisions do not apply.  Based on 
the foregoing, it cannot be said that diabetes mellitus was 
present in active service or manifest to a compensable degree 
within one year of service separation.  

The Board has also considered the veteran's contentions that 
his diabetes mellitus is due to smoking tobacco and/or stress 
incurred in service.  Notwithstanding the fact that there is 
no medical evidence linking the veteran's tobacco smoking to 
a diagnosis of diabetes mellitus, at the VA examination in 
May 1996, the veteran stated that he began smoking cigarettes 
prior to entry into service; therefore, service connection 
based on tobacco use is not warranted.  Additionally, there 
is no medical evidence to support the veteran's contention 
that stress caused the veteran's disorder.  Moreover, the 
incident described by the veteran occurred in the late 1950s 
and early 1960s, and a diagnosis of diabetes mellitus was not 
rendered until December 1994, over thirty years later.

In this case, there is simply no probative evidence that the 
veteran's diabetes mellitus is related to his active duty 
service.  Thus, service connection for diabetes mellitus is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert, 1 Vet. App. at 55.

Hypertension

As set forth above, the veteran seeks service connection for 
hypertension.  Although private treatment records note a 
diagnosis of hypertension, there is no medical evidence to 
support that the disability is due to his active service or 
any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.

Physical examinations performed during active service which 
reflect the veteran's blood pressure readings do not evidence 
high blood pressure or a diagnosis of hypertension.  The 
veteran noted in his claim for compensation a diagnosis of 
high blood pressure in 1951.  Service medical records do not 
support such a contention.  Private treatment records reflect 
a diagnosis of hypertension in approximately 1987, a period 
of time in which the veteran was serving in the reserves of 
the Delaware National Guard.  Hypertension is a disease, 
rather than an injury, and there is no indication that the 
veteran was on active duty for training at the time of the 
disablement.  

Additionally, as with the claim of service connection for 
diabetes mellitus, the Board has also considered the 
veteran's contentions that his hypertension is due to smoking 
tobacco and/or stress incurred in service.  As previously 
noted, the May 1996 VA examination noted the veteran's 
contention that he began smoking prior to entry into service; 
therefore, service connection based on tobacco use is not 
warranted.  Additionally, there is no medical evidence to 
support the veteran's contention that stress caused the 
veteran's hypertension.  As discussed, the incident in which 
the veteran contended caused him stress, occurred in the late 
1950s and early 1960s, and hypertension was not diagnosed 
until approximately 1987.  

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service.  Thus, service connection for hypertension is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert, 1 Vet. App. at 55.

Visual disorder

The veteran stated in his application for benefits that he 
incurred a 'sight problem' in service beginning in 1951.

At a VA examination in May 1996, the examiner diagnosed 
myopic and astigmatic refractive error which corrected his 
vision to about 20/20 in each eye, and early cataract changes 
in both eyes which was consistent with his mention of glare 
at night while driving and consistent with his 20/20 minus 1 
acuity.

Service medical records reflect that upon entry into active 
service, the veteran had defective vision in the left eye 
correctible to 20/20.  Notwithstanding the fact that this 
disorder pre-existed service, refractive error is not 
considered a disability for VA compensation purposes, and it 
may not be service-connected.  38 C.F.R. § 3.303(c) (2003).

As for the diagnosis of early cataract changes, there is no 
evidence in the record that any incident in service led to 
cataracts.  The only disorder noted in the veteran's service 
medical records were refractive error of the left eye.  
Although the veteran may suffer a current disability of early 
cataract changes, there is no medical evidence that it is due 
to any disease or injury that occurred in service, or that 
any other incident in service contributed to any claimed 
disorder.

As the medical evidence demonstrates that the veteran's 
visual disorder is not linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a visual disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 55.

Carotid artery disease

Post-service private treatment records reflect that the 
veteran underwent a right carotid endarterectomy in January 
1992, and a left carotid endarterectomy in December 1995.  
There is no indication, however, that said disorders are 
related to active service.  There is no medical evidence of a 
disorder until approximately 30 years after active service. 

As previously noted, the only eye disorder noted in service 
was refractive error of the left eye.  Moreover, because 
carotid artery disease is a disease, rather than an injury, 
service connection would not be warranted, as there is no 
indication that the veteran was on active duty for training 
at the time of disablement.  

Additionally, there is no indication that said disorders are 
due to tobacco smoking or stressful incidents experienced by 
the veteran.  As noted, the veteran stated that he began 
smoking prior to service, and the stressful incidents 
described occurred approximately 30 years prior to a 
diagnosis of carotid artery disease.  There is no medical 
evidence to support such contentions.

Consequently, there is no probative evidence that carotid 
artery disease is related to active service.  Thus, service 
connection is not warranted.



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a visual disorder is 
denied.

Entitlement to service connection for carotid artery disease 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



